 


109 HRES 275 IH: Recognizing and honoring the work of Southwest Washington Independent Forward Thrust and its members.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 275 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Baird submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Recognizing and honoring the work of Southwest Washington Independent Forward Thrust and its members. 
 
Whereas nonprofit organizations enrich the fabric of our communities through their positive impacts on culture, the arts, social services, civic matters, and educational endeavors; 
Whereas Southwest Washington Independent Forward Thrust was founded in 1975 to improve the lives of the people in southwestern Washington State; 
Whereas SWIFT grants provide funds for public art, playgrounds, peer mediation programs for the prevention of school violence, community kitchens for feeding the homeless, and dental and health care clinics for uninsured families; and 
Whereas such an organization is due recognition for its service to the Nation: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Southwest Washington Independent Forward Thrust on the occasion of the 30th anniversary of its founding; and 
(2)recognizes and honors the work of Southwest Washington Independent Forward Thrust and its members for their continuing selfless efforts to improve the lives of countless persons and families. 
 
